Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 15 and 20 are amended. No claims have been added or cancelled. Currently claims 1-25 are under review.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joel Bootzin on March 16, 2022.
Please amend the claims as follows:
Claim 1, line 7: after “performing”, please delete “sensing”; after “base” please insert --sensing that is other than a radio-based search--
Claim 8, line 9: after “performing sensing”, please insert -- that is other than a radio-based search--
Claim 15, line 9: after “performing”, please delete “sensing”; after “HMD” please insert --sensing that is other than a radio-based search--
Claim 20, line 10: after “performing”, please delete “sensing”; after “HMD” please insert --sensing that is other than a radio-based search--

Allowable Subject Matter
Claims 1-25 allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches a device or method which during an initialization stage, performing by a base, both a radio-based search and sensing that is other than a radio-based search to determine a 3D start mobile device (MD) position of a remote MD relative to the base; and during a run-time stage after the initialization stage: performing from the base sensing that is other than a radio-based search without any radio-based search during the run-time stage to track motion of the MD to multiple 3D MD positions including all the base limitations OR a device or method which during an initialization stage, computing by a HMD, one or more beam positions and using the beam positions and results of both a radio-based search and sensing that is other than a radio-based search to determine a 3D start head mounted display position of the remote HMD relative to a base; and during a run-time stage after the initialization stage: performing from the HMD sensing that is other than a radio-based search without any radio-based search during the run-time stage to track motion of the HMD to multiple 3D MD positions including all the base limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/Examiner, Art Unit 2621   

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621